PER CURIAM.
| Writ granted. The decision of the court of appeal is vacated and the ruling of the trial court, which denied the defendant’s motion to suppress, is reinstated. The trial court, which is afforded discretion in deciding a motion to quash1, found that under the circumstances of this case the victim had authority to consent to the search of the premises. See Illinois v. Rodriguez, 497 U.S. 177, 186-89, 110 S.Ct. 2793, 111 L.Ed.2d 148 (1990) (warrantless entry is valid when based on consent of a third party whom police, at the time of entry, reasonably believed to possess common authority over premises but who in fact does not).

. See State v. Love, 00-3347 (La.5/23/03), 847 So.2d 1198, 1206 (“[bjecause the complementary role of trial courts and appellate courts demands that deference be given to a trial court’s discretionary decision, an appellate court is allowed to reverse a trial court judgment on a motion to quash only if that finding represents an abuse of the trial court’s discretion").